J-A12030-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 SHARON BELTZ                              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 ETHICON WOMEN'S HEALTH AND                :
 UROLOGY, ETHICON, INC.,                   :
 JOHNSON & JOHNSON, GYNECARE;              :   No. 2138 EDA 2017
 SECANT MEDICAL; SECANT                    :
 MEDICAL, INC.; PRODESCO, INC.;            :
 AND SECANT MEDICAL LLC                    :
                                           :
                                           :
 APPEAL OF: ETHICON, INC. AND              :
 JOHNSON & JOHNSON                         :

              Appeal from the Judgment Entered June 23, 2017
            In the Court of Common Pleas of Philadelphia County
             Civil Division at No(s): June Term, 2013 No. 3835


BEFORE: BOWES, J., OTT, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY OTT, J.:                            FILED DECEMBER 21, 2018

      Ethicon, Inc. and Johnson & Johnson (“Defendants”) appeal from the

June 23, 2017, judgment entered in Philadelphia County Court of Common

Pleas, in the amount of $2,430,000.00 in favor of Sharon Beltz pursuant to

the jury verdict entered on May 26, 2017, as molded by the trial court’s June

21, 2017, order allowing delay damages. Defendants now raise the following

claims: (1) whether the trial court erred and/or abused its discretion when it

struck as untimely Defendants’ post-trial motions that were filed 17 days after

the verdict was read in open court but ten days after the clerk entered the

verdict on the docket; (2) the court erred and/or abused its discretion in failing
J-A12030-18


to determine the motion to strike in light of Pa.R.C.P. 126, given the absence

of legally cognizable prejudice to Beltz and the fact that if there is any “fault”

of Defendants, it is only that they relied on a prominent Pennsylvania treatise

and case law for the date on which the 10-day period began; and (3) whether

the court erred in permitting a strict liability claim to proceed to verdict when

Pennsylvania law requires plaintiffs bringing design defect claims for

prescription-only medical devices to establish negligence. Defendants’ Brief

at 3. Based on the following, we affirm.

       The trial court set forth the procedural history and facts as follows:

       I. Procedural History

              On June 28, 2013, the Plaintiff Sharon Beltz commenced this
       action by filing a complaint against Ethicon, Inc. as well as
       numerous other defendants. On October 9, 2014, in response to
       a case management order, [Beltz] filed a short-form complaint
       clarifying that their [sic] action was against Ethicon Inc., Johnson
       and Johnson, Secant Medical, Inc., Secant Medical, LLC, and
       Prodesco, Inc. The complaint arises from the implantation of a
       Prolift, a transvaginal mesh product, which was surgically
       implanted in Ms. Beltz on September 20, 2006.

             The complaint brought numerous claims based in
       Pennsylvania law. Ultimately, the jury determined that the
       benefits of the Prolift did not outweigh the risk of harm associated
       with its design.[1] On May 26, 2017, after a two-week trial, the
       jury awarded Ms. Beltz $2,160,000[.00] in compensatory
____________________________________________


1  The jury found in favor of Beltz solely on her strict liability design-defect
claim. The jury found in favor of Defendants on Beltz’s claims alleging
negligent failure-to-warn, strict liability failure-to-warn, negligent design-
defect, and strict liability failure-to-warn under a consumer-expectation
theory.




                                           -2-
J-A12030-18


       damages.[2] The verdict was recorded on May 26, 2017. [The
       verdict was subsequently timestamped and docketed on May 31,
       2017.3]

               On June 12, 2017[,] Defendants filed a motion for post-trial
       relief.    On June 14, 2017 [Beltz] filed a motion to strike
       Defendants’ post-trial motion, alleging that Defendants’ motion
       was untimely, in violation of the ten-day filing deadline for post-
       trial relief required by Pa.R.C.P. No. 227.1(c)(1). [Beltz’s] motion
       to strike also alleged that the correct filing date was June 5, 2017.
       On June 19, 2017, this Court heard oral arguments from both
       parties on the issue of Defendants’ untimely post-trial motion.
       This Court held an additional hearing on June 20, 2017, permitting
       the Plaintiff, Ms. Beltz, to testify about the prejudice that would
       be visited upon her if [Defendants’] untimely post-trial motion was
       not dismissed. On June 20, 2017, this Court granted [Beltz’s]
       motion to strike [Defendants’] post-trial motion. [Three days
       later, the court, upon praecipe, entered judgement in favor of
       Beltz, and against Defendants, in the amount of $2,430,000.00,
       which reflected the jury award and delay damages. On June 28,
       2017, the trial court ordered Defendants to file a concise
       statement of errors complained of on appeal pursuant to Pa.R.A.P.
       1925(b). Defendants filed a concise statement on July 13, 2017.
       The trial court issued an opinion pursuant to Pa.R.A.P. 1925(a) on
       October 17, 2017].

       II. Facts

              On June 19, 2017, this Court heard arguments from the
       parties concerning [Defendants’] post-trial motion filed on June
       12, 2017. [Defendants] admitted that the deadline to file a post-
       trial motion in this litigation was June 5, 2017, and their post-trial
       motion was filed untimely, on June 12, 2017, one week after the
       ten-day deadline mandated by Rule 227.1(c)(1). [Defendants]
       submit that the untimeliness was due to reliance on a secondary
       source, 10 Standard Pennsylvania Practice § 61:10, and claim that
       it misapprehended the start of the period to file as being when the
____________________________________________


2   The jury declined to award punitive damages.

3 That same day, Beltz filed a motion for delay damages pursuant to Pa.R.C.P.
238 in the amount of $270,000.00. Defendants filed an answer on June 20,
2017. One day later, the court granted Beltz’s motion.

                                           -3-
J-A12030-18


      verdict was entered into the docket, as opposed to when the
      verdict is announced and recorded in open court. [Defendants]
      then implored this Court to accept the untimely filing in light of
      Pa.R.C.P. No. 126 because their mistake was inadvertent; they
      made a good faith effort to comply with the rules; and have
      demonstrated a track record of timely post-trial filings in previous
      mass-tort litigation, and, ultimately, that accepting the late filing
      would not substantially prejudice [Beltz]’s rights.

      [Beltz] argued that the Rules of Civil Procedure are black letter
      rules, the violation of which is not acceptable. [Beltz’s] counsel
      then argued that the rights of Ms. Beltz would be substantially
      prejudiced if this Court accepted the untimely filing. The Plaintiff,
      Ms. Beltz, also testified at a subsequent hearing on June 20, 2017.
      Ms. Beltz discussed the trial and the humiliation she felt during
      the extensive testimony about her medical issues. Ms. Beltz also
      testified about the relief she felt when her attorneys contacted her
      a few days after the June 5, 2017 filing deadline to tell her that
      Defendants did not submit a post-trial motion. Ms. Beltz believed
      that her legal journey was finally over and even had a preliminary
      discussion with her attorneys about investment opportunities for
      her jury award.

Trial Court Opinion, 10/17/2017, at 1-3 (record citations omitted; emphasis

removed).

      Based on the nature of their claims, we address Defendants’ first two

arguments together.     Overall, Defendants contend the trial court erred in

granting Beltz’s motion to strike their post-trial motions as untimely filed. See

Defendants’ Brief at 17 (footnote omitted).        In support of this general

argument, Defendants assert:

      Applying both Rule 227.1(c)(1) and Pa.R.C.P. No. 126 together,
      the Superior Court has held that while a “late filing [is] surely a
      transgression of the Rules, not all transgressions are equal and,
      therefore, sanctions such as waiver should be reserved for those
      instances in which indulgence of a late filing actually works to
      prejudice the interests of the adverse party or the orderly
      administration of justice. The Rules recognize this distinction, and

                                      -4-
J-A12030-18


        thereby permit a court to mete out the proper punishments
        accordingly.”

Defendants’ Brief at 18, quoting Carlos R. Leffler, Inc. v. Hutter, 696 A.2d
157, 166 (Pa. Super. 1997).

        Whenever a party files post-trial motions at a time when the court
        has jurisdiction over the matter but outside the ten-day
        requirement of Pa.R.C.P. 227.1, the trial court’s decision to
        consider the motions should not be subject to review unless the
        opposing party objects. Millard v. Nagle, 402 Pa. Super. 376,
        587 A.2d 10, 12 (Pa. Super. 1991), affirmed 533 Pa. 410, 625
A.2d 641 (1993). As stated in Carlos R. Leffler, Inc. v. Hutter,
        696 A.2d 157, 166 (Pa. Super. 1997), “in situations in which a
        party files post-trial motions out of time and a specific objection
        is made thereto by the opposing party, the trial court, in
        deciding whether to rule upon the merits of the motion,
        must consider the nature of the derelict party’s default as
        well as the resulting prejudice to the objecting party.”
        (citations omitted).

Mammoccio v. 1818 Mkt. Pshp., 734 A.2d 23, 27 (Pa. Super. 1999)

(emphasis added), appeal granted, case remanded, 744 A.2d 265 (Pa. 2000).

        With respect to the first prong, the derelict party’s default, Defendants

argue they “attempted to comply with the 10-day deadline but relied on a

respected practice manual,” 10 Standard Pennsylvania Practice 2d § 61:10

(2017), “to determine the date on which the 10-day began to run.”

Defendants’ Brief at 20. Standard Pennsylvania Practice states, in pertinent

part:

        Posttrial motions must be filed within 10 days after the verdict,
        discharge of the jury because of inability to agree, or nonsuit in
        the case of a jury trial, or notice of nonsuit or the filing of the
        decision in the case of a trial without jury. An untimely posttrial
        motion waives appellate arguments where the trial court refuses


                                       -5-
J-A12030-18


     to address the merits of the issues raised in the adverse
     possessor’s motion.

     The 10-day period for filing posttrial motions begins running when
     the order of the court is entered on the docket, thus placing it on
     the record, and not when the order is announced by the court.
     During this 10-day period, the verdict is not evidence of anything,
     being subject to the control of the court and liable to be set aside.
     Where the 10th day after the verdict is a Saturday, the motion is
     timely if filed on the following Monday.

10 Standard Pennsylvania Practice 2d § 61:10.

     Defendants acknowledge the trial court refused to credit the treatise

pursuant to Mammoccio, supra. See Defendants’ Brief at 23. They state:

     In any event, the attorneys here filed what they thought were
     timely post-trial motions, but, under Mammoccio, the filing was
     late. Unlike most such cases, however, this was not a case in
     which a party simply ignored the existence of a deadline and had
     no basis for asking for fault to be excused. See, e.g., D.L. Forrey
     & Assocs., Inc. v. Fuel City Truck Stop, Inc., 71 A.3d 915, 920
     (Pa. Super. 2013) (distinguishing Millard and other cases
     because appellant never filed post–trial motions); Hines v. Se.
     Pa. Transp. Auth., 607 A.2d 301, 304 (Pa. Cmwlth. 1992) (filing
     demand for jury trial not substantial compliance where notice of
     appeal was required, because “appellant simply didn’t comply”
     and “never perfected an appeal”).

                                      …

     Defendants did not “disregard[] the terms of a rule in their
     entirety and determin[e] for [them]sel[ves] the steps [they] can
     take to satisfy the procedure that [courts] have adopted to
     enhance the functioning of the trial courts.” [Womer v. Hilliker,
     908 A.2d 269, 271 (Pa. 2006)]. Instead, Defendants intended to
     be and thought that they were in compliance with the terms of
     Rule 227.1(c)(1) by relying on Pennsylvania Standard Practice to
     determine the trigger date for the 10-day deadline for motions for
     post-trial relief. Indeed, it was because they believed the motions
     were timely filed that they did not file a motion for its acceptance
     nunc pro tunc. The first notice of untimeliness to Defendants was
     through Plaintiff’s motion to strike.

                                     -6-
J-A12030-18



Id. at 23-25.

       We are guided by the following.           Post-trial motions are governed by

Pa.R.C.P. 227.1, which states, in pertinent part:

       (c) Post-trial motions shall be filed within ten days after

       (1) verdict, discharge of the jury because of inability to agree, or
       nonsuit in the case of a jury trial[.]

Pa. R.C.P. 227.1(c)(1). Moreover,

       [t]he trial court has broad discretion to dismiss an untimely
       posttrial motion or to overlook its untimeliness. See Kennel v.
       Thomas, 804 A.2d 667, 668–69 (Pa.Super.2002); cf. Baker v.
       Scranton Aluminum Mfg. Co., 242 Pa. Super. 488, 364 A.2d
377, 378 (1976) (affirming dismissal for untimeliness under local
       four-day rule for the filing of motion for new trial).

Ferguson v. Morton, 84 A.3d 715, 718 n.4 (Pa. Super. 2013).

       In Mammoccio, supra, this Court opined: “Pa.R.C.P. 227.1(c)(1) does

not expressly require entry of the verdict upon the docket before the

ten-day period begins to run, and we will not judicially amend the rule to

include such a requirement.”           Mammoccio, 734 A.2d at 26 (emphasis

added).4 Cf. Brednick v. Marino, 644 A.2d 199 (Pa. Super. 1994) (stating

____________________________________________


4  As indicated above, the Pennsylvania Supreme Court granted allocatur in
Mammoccio, and, as a result, the Supreme Court remanded the case to the
trial court, issuing the following order:

       AND NOW, this 13th day of January 2000, the petition for
       allowance of appeal is GRANTED and the case is REMANDED to
       the Court of Common Pleas of Philadelphia County to rule on the
       petitioners’ post-trial motions for remittitur and to rule on the



                                           -7-
J-A12030-18


when verdict not announced in open court, period for filing post-trial motions

is ten days from mailing of notice of verdict to parties); Pa.R.C.P. 227.1(c)(2).

       With respect to Rule 126, it provides:

       The rules shall be liberally construed to secure the just, speedy
       and inexpensive determination of every action or proceeding to
       which they are applicable. The court at every stage of any such
       action or proceeding may disregard any error or defect of
       procedure which does not affect the substantial rights of the
       parties.

Pa.R.C.P. 126.

       A panel of this Court previously explained the interaction of Rule 126

with the remaining rules of civil procedure:

       It is self-evident that our Rules of Civil Procedure are essential to
       the orderly administration and efficient functioning of the courts.
       Accordingly, we expect that litigants will adhere to procedural
       rules as they are written, and take a dim view of litigants who
       flout them. See Wood v. Ganett, 353 Pa. 631, 46 A.2d 321, 324
       (Pa. 1946). That said, we have always understood that procedural
       rules are not ends in themselves, and that the rigid application of
       our rules does not always serve the interests of fairness and
       justice. Pomerantz v. Goldstein, 479 Pa. 175, 387 A.2d 1280,
       1281 (Pa. 1978). It is for this reason that we adopted Rule 126,
       which provides in pertinent part that “[t]he court at every stage
       of any such action or proceeding may disregard any error or defect
       of procedure which does not affect the substantial rights of the
       parties.” Pa.R.C.P. No. 126. With this language, we incorporated
       equitable considerations in the form of a doctrine of substantial
       compliance into Rule 126, giving the trial courts the latitude to
       overlook any “procedural defect” that does not prejudice a party’s
       rights. Sahutsky v. H.H. Knoebel Sons, 566 Pa. 593, 782 A.2d
____________________________________________


       issues concerning evidentiary rulings and the allegedly prejudicial
       remarks.

Mammoccio v. 1818 Mkt. Pshp., 744 A.2d 265 (Pa. 2000). Nevertheless,
the Supreme Court’s order did not affect this Court’s reasoning in the matter.

                                           -8-
J-A12030-18


     996, 1001 (Pa. 2001) (quoting Kurtas v. Kurtas, 521 Pa. 105,
     555 A.2d 804, 806 (Pa. 1989) (emphasis in original));
     Pomerantz, 387 A.2d at 1281. Thus, while we look for full
     compliance with the terms of our rules, we provide a limited
     exception under Rule 126 to those who commit a misstep when
     attempting to do what any particular rule requires. Moreover, we
     made Rule 126 a rule of universal application, such that the trial
     court may disregard any such procedural defect or error at every
     stage of any action or proceeding to which the civil procedural
     rules apply. See id.

Womer, 908 A.2d at 276.

     Here, the trial court found the following:

        During the hearing held by this Court on June 19, 2017,
     regarding [Beltz]’s motion to strike, [Defendants’] post-trial
     motion, [Defendants] admitted to filing an untimely post-trial
     motion.

        “Pursuant to the applicable rule that a post-trial motion was
        to be filed ten days later. It was a week late, no question
        about that.” N.T. 6/19/17 pp. 10.

         [Defendants] point out correctly in their first point of error that
     post-trial motions are a procedural mechanism to ensure that a
     trial court reviews allegations of error in the first instance. When
     they are filed on time, that’s how they function. However, when
     they are untimely, as they were in this case by 7 days, a trial court
     must then consider the consequences of accepting or disregarding
     them.

         [Defendants] seem to characterize their infraction of Rule
     227.1(c)(1) as an innocuous misadventure that does not prejudice
     the substantive rights of [Beltz], requiring the benevolent posture
     of Rule 126 to act as a legal deus ex machina, rescuing their
     untimely post–trial motion from peril. This court disagrees and
     finds that [Beltz]’s substantial rights would be affected if it
     accepted [Defendants’] untimely post-trial motion. However,
     even if it is determined that the infraction is de minimis, as
     [Defendants] seem to suggest, then this is the exact type of
     infraction that Rule 126 permits a trial court to either disregard or
     accept.


                                      -9-
J-A12030-18


        This Court comprehends Rule 126 and its applicability to the
     issue of whether or not to grant [Beltz]’s motion to strike due to
     Defendant[s’] violation of Rule 227.1(c)(1). N.T. 6/19/17 pp. 10.
     The basic purpose of Rule 126 is straightforward and if this Court
     accepted [Defendants’] untimely post-trial motion that purpose
     cannot be achieved. First, reopening this case, filed in 2013 and
     decided by a jury in 2017, would not promote a “speedy and
     inexpensive determination of every action or proceeding.”
     Second, the substantial rights of Ms. Beltz would be affected if this
     Court accepted [Defendants’] untimely post-trial motion. After
     consideration of the policy justifications for Rule 126, the
     discretion that Rule 126 allows, and the cases described supra,
     this Court granted [Beltz]’s motion to strike [Defendants’]
     untimely post-trial motion. This claim of error is meritless.

                                      …

     As was stated supra, [Defendants] declared that their post-trial
     motion was untimely due to reliance on a secondary source, 10
     Standard Pennsylvania Practice §61:10. This source advises its
     readers that the ten-day filing deadline for post-trial motions
     begins when the verdict is entered into the docket, as opposed to
     when the verdict is announced in open court. Despite their
     carelessness, [Defendants] provided testimony demonstrating
     their knowledge of the proper way to follow [R]ule 227.1(c)(1).

           “And so, this is not a case where the defendants opted,
        as has been suggested, to use a different calculus. There
        was a mistake. It was … a mistake. There’s no question
        that the trigger is the reading of the verdict in open court.”
        N.T. 6/19/17 pp. 10.

        This Court rejects [Defendants’] explanation for the following
     reasons. 10 Standard Pennsylvania Practice is a secondary
     source. As their testimony demonstrates, [Defendants] were
     clearly aware that the time to file a post-trial motion begins when
     the verdict is read in open court. They also knew that the
     Pennsylvania Rules of Procedure and a thorough analysis of the
     case-law interpreting Rule 227.1(c)(1) should have guided their
     post–trial strategy. Moreover, the legal notices contained at the
     very beginning of the hard-copy and electronic versions of 10
     Standard Pennsylvania Practice 2d caution the readers who rely
     on them for information:4
     _____________________

                                    - 10 -
J-A12030-18



        4The legal notice contained within the hard-copy version of
       10 Standard Pennsylvania Practice 2d is located on the
       second page right before the table of contents.            The
       electronic legal notice is accessible in the table of contents
       by clicking the i icon.
     _____________________

           “This publication was created to provide you with
        accurate and authoritative information concerning the
        subject matter covered; however, this publication was
        not necessarily prepared by persons licensed to
        practice law in a particular jurisdiction. The publisher
        is not engaged in rendering legal or other
        professional advice and this publication is not a
        substitute for the advice of an attorney. If you require
        legal or other expert advice, you should seek the services of
        a competent attorney or other professional.” 10 Standard
        Pennsylvania Practice 2d hard-copy legal notice pp. ii[.]



           “Thomson Reuters is not providing legal advice by
        providing this product. The information contained herein is
        not a substitute for the advice of an attorney. If you require
        legal or other expert advice, you should seek the services of
        a competent attorney or other professional.” Table of
        contents; Standard Pennsylvania Practice 2d electronic legal
        notice.


         This source clearly warns the reader that some of the
     information contained within may not necessarily be drafted by
     licensed attorneys. How could [the law firm for Defendants], one
     of the most elite law firms in the country, not know when the
     deadline to file post-trial begins, and then rely exclusively on a
     source which warns them not to? Therefore, this court does not
     accept [Defendants’] explanation for the late filing, especially
     when the black letter Pennsylvania Rules of Civil Procedure and
     the cases interpreting those rules, are readily available to every
     practicing attorney for review. Furthermore, [Defendants] did not
     introduce any evidence of an attempt on their behalf to mitigate
     the impact of their untimely filing, during the extra week they took
     to draft their post-trial motion. Seven days late is considerably


                                    - 11 -
J-A12030-18


      more than one day and, this court is not obligated to accept this
      untimely filing. This allegation of error is meritless.

Trial Court Opinion, 10/17/2017, at 6-7, 11-12 (emphasis in original; footnote

omitted).

      We agree with the trial court’s well-reasoned analysis.           While we

acknowledge Defendants’ reference to Standard Pennsylvania Practice may

have provided some guidance in their research on the issue, we point out that

the secondary source relies on Papalia v. Montour Auto Service Co., 682
A.2d 343 (Pa. Super. 1996), for the proposition that the 10-day period for

filing post-trial motions begins to run when the order of the court is entered

on the docket.    See 10 Standard Pennsylvania Practice 2d § 61:10 n.4.

Papalia, however, concerns the untimely filing of post-trial motions from

notice of a nonsuit. Papalia, 682 A.2d at 345.             Mammoccio, supra,

recognized there is a distinction in Rule 227.1 with respect to nonsuits and

jury verdicts entered in open court before the parties, explaining:

      In Papalia, 682 A.2d at 345, this court cited to Pa.R.C.P.
      227.1(c)(1) in making its decision. We are convinced that said
      citation was a typographical error since that section only applies
      to “a nonsuit in the case of a jury trial [,]” and in that case, the
      nonsuit was granted before trial, pursuant to Pa.R.C.P. 218, due
      to the plaintiffs refusal to proceed. Rather, we believe the Papalia
      court actually applied Pa.R.C.P. 227.1(c)(2) which provides that
      “Post Trial motions shall be filed within ten days after ... (2) notice
      of nonsuit or the filing of the decision or adjudication in the case
      of a trial without a jury or equity trial.” Thus, the ten-day period
      could not begin to run until the nonsuit order was docketed and
      notice was served pursuant to Pa.R.C.P. 236, and the Papalias’
      post-trial motion was timely filed within ten days from the entry
      of the order on the docket. Cf., McCormick v. Blue Cross of
      Western Pa., 360 Pa.Super. 210, 520 A.2d 59 (1987) (where

                                      - 12 -
J-A12030-18


      compulsory nonsuit was entered in non-jury trial at the close of
      plaintiffs’ case, ten-day period for filing post-trial motions did not
      begin to run until the order granting the nonsuit was entered on
      the docket and notice was sent).

      Even if we are incorrect in our assumption that Papalia, supra,
      was actually decided based upon the application of Pa.R.C.P.
      227.1(c)(2), we are still convinced Papalia, supra, is
      distinguishable from the present case since we are not dealing
      with a nonsuit but, rather, entry of a jury verdict in open court.
      The date upon which the ten-day period for filing post-trial
      motions begins to run differs between sections (c)(1) and (c)(2)
      of Rule 227.1, because of the possibility that the parties do not
      know that a decision (or nonsuit) has been rendered and the ten-
      day period has begun to run. See Pa.R.C.P. 1038 (Trial court,
      sitting without a jury, shall render his decision within seven days
      after the conclusion of the trial, except in protracted or
      extraordinarily complicated cases.).

      When, as in the present case, the jury’s verdict is announced in
      open court at the conclusion of the trial, all parties are present
      and are placed on notice of the verdict. This situation is distinct
      from that covered by Pa.R.C.R. 227.1(c)(2), where the trial court’s
      decision or order granting a nonsuit may be rendered outside of
      the parties’ presence. Thus, entry of the order on the docket and
      service of notice on the parties is necessary to insure that the
      litigants know of the court’s decision and have time to prepare a
      post-trial motion before the expiration of the ten-day period. See,
      e.g., Carr v. Downing, 388 Pa.Super. 195, 565 A.2d 181, 181–
      82 (1989), allocatur denied, 527 Pa. 628, 592 A.2d 1296 (1990)
      (Ten-day period for filing post-trial motions did not begin to run
      until the adjudication and decree nisi were filed on the record and
      the prothonotary served notice of the decision.); Brednick v.
      Marino, 434 Pa.Super. 513, 644 A.2d 199, 200 (1994) (same).

Mammoccio, 734 A.2d at 26–27.

      As such, the Rule and related case law are clear and straightforward

regarding the timing for filing a post-trial motion following a jury verdict.

Defendants should have referred to the Rule and distinguishing case law when

developing their post–trial strategy, rather than merely relying on a secondary

                                     - 13 -
J-A12030-18


source. Furthermore, Defendants, by their own admission at the June 19,

2017, proceeding, were well-aware that their post-trial motions were tardy.

See N.T., 6/19/2017, at 10. Lastly, Defendants should have taken notice that

Standard Pennsylvania Practice is not controlling authority based on the legal

notices at the beginning of the hard and electronic copies.            Therefore,

Defendants’ excuse that they were the “quintessential parties”5 who just

committed a misstep and the trial court applied a “hard-and-fast”6 rule based

on the fact that they filed the motion a mere seven days late is disingenuous

and not persuasive. Accordingly, we find the trial court clearly considered the

nature of Defendants’ default, and its explanation for not applying Rule 126

did not represent an abuse of discretion.7

          Next, Defendants argue the court “committed an error of law when it

credited subjective reactions of [Beltz] as prejudice.” Defendants’ Brief at 25.

They state the “seven-day delay here did not prejudice [Beltz] in any objective

sense and did not impact her substantial rights”8 based on the following:

          [Beltz] did not supply "specific facts," … that a witness would be
          unavailable if a new trial were granted or that recollections had
          faded over the seven days. Nor did [Beltz] alter her financial
          situation on the expectation of payment in the seven days before
____________________________________________


5   Defendants’ Brief at 20.

6   Id.

7 Wellons v. Metropolitan Life Insurance Co., 444 A.2d 173 (Pa. Super.
1982) (affirming the trial court’s refusal to consider post-trial exceptions filed
four days late due to inadvertence of counsel).
8 Id. at 26.


                                          - 14 -
J-A12030-18


      the post-trial motions were filed. The trial court relied solely on
      [Beltz]’s testimony of shifting emotions as the basis for its
      prejudice finding. Under the standards in Pennsylvania cases,
      [Beltz]’s testimony did not demonstrate objective prejudice and
      could not sustain a decision to strike the post-trial motions.

Id. at 26-27 (citation omitted).         Moreover, Defendants claim Beltz’s

contention that the loss of finality itself constituted prejudice was unavailing.

Id. at 27.

      As noted above, “in situations in which a party files post-trial motions

out of time and a specific objection is made thereto by the opposing party,

the trial court, in deciding whether to rule upon the merits of the motion, must

consider the nature of the derelict party’s default as well as the resulting

prejudice to the objecting party.” Leffler, 696 A.2d at 166. In Leffler,

which deals with a nonsuit, the appellant-plaintiff filed his post-trial motion

one day late due to inclement weather, but the trial court declined to address

the motion declaring it untimely. A panel of this Court found that the trial

court abused its discretion in concluding the appellant-plaintiff’s filing tardy,

stating “[a]side from the mere fact of the tardy filing itself, we fail to see how

[appellant’s] lateness upset effective court procedure or prejudiced the

adverse parties.” Id. at 166 (footnote omitted). The panel continued:

      While this late filing was surely a transgression of the Rules, not
      all transgressions are equal and, therefore, sanctions such as
      waiver should be reserved for those instances in which indulgence
      of a late filing actually works to prejudice the interests of the
      adverse party or the orderly administration of justice. The Rules
      recognize this distinction, and thereby permit a court to mete out
      the proper punishments accordingly.


                                      - 15 -
J-A12030-18


Id.9

       Here, the trial court found the following:

       This Court held hearings on June 19 - 20 enabling the parties to
       present arguments concerning the nature of [Defendants’] fault,
       and testimony from Ms. Beltz about the prejudice that would befall
       her if [Defendants’] untimely post-trial motion were accepted.

             [Defendants] argue that no prejudice would befall Ms. Beltz
       if this Court accepted their untimely post-trial motion.
       Pennsylvania law does not define the prejudice required by
       Leffler. Nevertheless, this Court disagreed with [Defendants],
       and found that prejudice would have befallen Ms. Beltz if this Court
       overlooked the untimeliness of [Defendants’] post-trial motion 7
       days after the deadline.

              During the June 20, 2017 hearing, Ms. Beltz testified about
       how she will be prejudiced if [Defendants’] untimely post-trial
       motion were accepted. After the jury verdict on May 26, 2017,
       her attorneys advised her about how the post-trial process works
       and she was told that [Defendants] had ten days to file their post-
       trial motions. N.T. 6/20/17 pp. 23. The next time Ms. Beltz spoke
       to her legal counsel was on Wednesday June 7, 2017, 2 days after
       [Defendants’] deadline to file post-trial motions. N.T. 6/20/17 pp.
       23. Ms. Beltz discussed the substance of that conversation:

          “When Kila ([Beltz’s] Attorney) called she expressed to me
          that they did not file an appeal. She said that it was over
          and she continued to talk about [sic]. It seemed silly, but
          by the end of the conversation she actually was offering to
          give us recommendations, like financial recommendations
          because that’s how final it was, that's how it was over. And
          one of the last things I said to her was, So this is it, like they
          had their time? They didn't file anything, it's over? And you
          said, yes, it's over.” N.T. 6/20/17 pp. 25.

             Afterwards, Ms. Beltz discussed the relief she felt, believing
       that her legal journey was over:



____________________________________________


9   Also in Leffler, there was no allegation of prejudice to the adverse party.

                                          - 16 -
J-A12030-18


        “And then I called my husband immediately after that call
        (from Ms. Baldwin) and I told him, I said, it’s over. I was
        crying. I’m like, it’s over. We can put this behind us. We
        can move on. And then, when he came home that night he
        hugged me and said, he said, it seems inappropriate, but he
        said he was happy for me because he knows what I go
        through, what I suffer with every day and with my pelvic
        pain. And he was like, this is one less thing that you have
        to worry about, that you have to go through over the coming
        years because they didn’t file [sic]. They didn’t take their
        time that they had, and they didn’t file.” N.T. 6/20/17 pp.
        26.

        “And my husband and I started talking after that June 12th
        call and that night and just the process of everything that I
        went through over this trial, the embarrassment. I mean,
        that was humiliating to sit up there and talk about those
        personal things. It was humiliating to go sit back there and
        listen to people talking about it. And then through those
        next days after the 12th, I mean there was a wave of relief
        like through me. Like it was, I hadn’t felt like that in a long
        time.” N.T. 6/20/17 pp. 27-28.

         Ms. Beltz then testified about how the possibility of protracted
     litigation due to Defendant[s’] untimely post-trial motion affects
     her.

        “And now since last Tuesday I am physically ill over this.
        Like I am, I’m shaking like every day. I have like a panic
        inside of me because I know what I’m going to go through
        that they’re allowed to do this, that, they’re allowed to miss
        their deadline and then still put me through this.” N.T.
        6/20/17 pp. 28.

         Ms. Beltz’s testimony concluded on cross-examination with a
     discussion about whether she expected finality, or further
     litigation.

        “I wasn’t expecting anything like that unless the defense
        had filed in that ten days. That week after the 26th when
        Kila called me she discussed the fact that, I will say you, but
        the defense had ten days to file a motion for appeal. After
        that ten days if you had filed I would imagine we would have
        had a discussion in depth about that. We didn’t have

                                    - 17 -
J-A12030-18


        discussions beforehand in depth that there was going to be
        a post-trial motion. There wouldn’t need to be one if you
        didn’t file anything, as you didn’t. So that’s my answer."
        N.T. 6/20/17 pp. 33-34.

         This Court also had ample opportunity to observe Ms. Beltz
     during the trial from May 8, 2017 to May 26, 2017, during which,
     Ms. Beltz’s private health issues reverberated throughout the
     courtroom for days, in front of complete strangers. For most of
     the trial, and especially during her own testimony, Ms. Beltz was
     visibly upset, sobbing openly inside and outside the courtroom.
     Ms. Beltz has endured physical and emotional trauma that will
     likely last for the rest of her life. As the aforementioned testimony
     demonstrates, accepting [Defendants’] untimely post–trial motion
     is prejudicial because it will only cause further harm to Ms. Beltz
     and abrogate the finality that she rightfully understood to be
     certain.

         The Pennsylvania Rules of Civil Procedure are necessary and
     it’s essential that litigants are able to rely on the uniformity and
     certainty they create. The ten-day deadline provided by Rule
     227.1(c)(1) allows Ms. Beltz to reach a place of repose after the
     expiration of that deadline. This same rule that provides a safe-
     harbor for her jury verdict after ten-days also protects
     Defendants[’] appellate rights from abridgement.                 When
     [Defendants] filed their post-trial motion 7 days late, they waived
     their appellate rights, knowing that this missed deadline ushers in
     the finality that this judicial system is set up to provide litigants.
     It was incumbent upon [Defendants] to preserve their issues for
     an appeal of Ms. Beltz’s $2,160,000 jury award. This Court
     recognizes that Rule 126, discussed supra, can sometimes provide
     a lifeline for an untimely post-trial motion, but not under these
     circumstances.

        This is not an aberration. This judicial system provided Ms.
     Beltz with finality and it functioned in the exact way it’s intended
     to, based on fair rules that all parties involved in litigation are
     required to follow. A jury of her peers, during a fair trial, saw fit
     to compensate her. Accepting untimely post-trial motions that
     [Defendants] took an extra week to refine and, granting them an
     opportunity to vitiate Ms. Beltz’s jury award after missing the filing
     deadline is palpably unfair and prejudicial to her because she
     believed that she could move on with her life.


                                    - 18 -
J-A12030-18


Trial Court Opinion, 10/17/2017, at 8-11 (footnotes omitted; emphasis

added).

      Although Defendants suggest that we should reweigh the factors

considered by the trial court and that no prejudice existed, we decline to do.

The trial court provided a thorough explanation of why it concluded

Defendants’ “late filing actually work[ed] to prejudice the interests” of Beltz.

Leffler, 696 A.2d at 166. Recognizing again that the trial court is afforded

“broad discretion” in these matters, we conclude the court did not abuse its

discretion in striking Defendants’ post-trial motion as untimely.

      Based on our analysis, we need not address Defendants’ remaining

claim.

      Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/21/18




                                     - 19 -